UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-1319



PAUL VERNON SMITH,

                                                Plaintiff - Appellant,

             versus


HOUCHENS INDUSTRIES, d/b/a Save-A-Lot,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cv-03405-HFF)


Submitted:    July 27, 2007                  Decided:   August 15, 2007


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Vernon Smith, Appellant Pro Se. Wade Edward Ballard, FORD &
HARRISON, LLP, Spartanburg, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Paul Vernon Smith seeks to appeal the magistrate judge’s

report and recommendation.       This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949). The magistrate judge’s report and recommendation Smith

seeks   to   appeal   is   neither   a   final   order   nor   an   appealable

interlocutory or collateral order.           Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED




                                     - 2 -